OPPENHEIMER ROCHESTER OHIO MUNICIPAL FUND SPECIAL SHAREHOLDER MEETINGS (Unaudited) On June 21, 2013, a first shareholder meeting of Oppenheimer Rochester Ohio Municipal Fund (the “Fund”) was held at which the twelve Trustees identified below were elected to the Fund (Proposal No. 1) as described in the Fund’s proxy statement dated April 12, 2013 (the “Proxy Statement”).The following is a report of the votes cast: Nominee/ProposalForWithheld Trustees Brian F. Wruble8,085,85078,910 David K. Downes8,059,793104,967 Matthew P. Fink8,075,06289,698 Edmund Giambastiani, Jr.8,080,66184,099 Phillip A. Griffiths8,073,59391,167 Mary F. Miller 8,075,06289,698 Joel W. Motley8,034,885129,875 Joanne Pace 8,080,66184,099 Mary Ann Tynan8,095,93068,830 Joseph M. Wikler8,075,06289,698 Peter I. Wold8,080,66184,099 William F. Glavin, Jr.8,095,93068,830 On August 2, 2013, following an adjournment from a second shareholder meeting held on June 21, 2013, a meeting of the Fund was held at which the sub-proposals below (Proposal No. 2 (including all of its sub-proposals)) and an Agreement and Plan of Reorganization to reorganize the Fund into a Delaware statutory trust (Proposal No. 3) were approved as described in the Fund’s Proxy Statement.The following is a report of the votes cast: 2a:Proposal to revise the fundamental policy relating to borrowing ForAgainstAbstain 4,293,527183,419200,368 2b-1:Proposal to revise the fundamental policy relating to concentration of investments ForAgainstAbstain 4,309,784165,656201,876 2d:Proposal to revise the fundamental policy relating to lending ForAgainstAbstain 4,291,165180,749205,402 2e:Proposal to remove the additional fundamental policy relating to estate and commodities ForAgainstAbstain 4,299,007172,904205,404 2f:Proposal to revise the fundamental policy relating to senior securities ForAgainstAbstain 4,328,107134,906214,304 2g:Proposal to remove the additional fundamental policy relating to underwriting ForAgainstAbstain 4,315,847164,580196,890 2h:Proposal to revise the fundamental policy relating to tax-free securities ForAgainstAbstain 4,266,750206,273204,294 2r:Proposal to convert the Fund’s investment objective from fundamental to non-fundamental ForAgainstAbstain 4,178,234271,013228,069 2s:Proposal to approve a change in the Fund’s investment objective ForAgainstAbstain 4,306,335158,200212,780 Proposal 3:To approve an Agreement and Plan of Reorganization that provides for the reorganization of a Fund from a Maryland corporation or Massachusetts business trust, as applicable, into a Delaware statutory trust. ForAgainstAbstain 4,360,779112,468204,067
